Case 1:14-cv-00399-JDL Document 194 Filed 03/09/20 Page 1 of 3                       PageID #: 2212



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

APRIL M. WOOD,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       Case No. 1:14-cv-00399-JDL
                                                 )
THE UNITED STATES OF AMERICA,                    )
                                                 )
               Defendant.                        )

   CONSENT MOTION FOR TWO-WEEK EXTENSION OF L.R. 41.1(A) DEADLINE

       NOW COMES Defendant, the United States of America, and respectfully moves for a

two-week extension of the 30-day Local Role 41.1(a) deadline (from March 13 to March 27) for

counsel to execute and file the papers necessary to terminate the action as of record.

       Notice of settlement was entered on February 12, 2020. ECF No. 193. Pursuant to Local

Rule 41.1(a) of this Court, the parties must accordingly file the papers necessary to terminate the

action as of record by March 13. Id. The settlement proceeds agreed as between the parties are

currently in process and pending disbursement by the Department of Treasury to Plaintiff.

However, it is unclear whether disbursement will occur by the March 13 deadline. The United

States requests the instant extension accordingly, so that the parties may file a joint stipulation of

dismissal upon receipt by Plaintiff of the settlement proceeds. Plaintiff, by and through her

counsel, has consented to the instant request.




                                                     1
Case 1:14-cv-00399-JDL Document 194 Filed 03/09/20 Page 2 of 3       PageID #: 2213



Dated:   March 9, 2020                    Respectfully submitted,
         Portland, Maine

                                          HALSEY B. FRANK
                                          United States Attorney


                                          /s/ Andrew K. Lizotte
                                          Assistant U.S. Attorney
                                          U.S. Attorney’s Office
                                          100 Middle Street Plaza, East Tower
                                          Portland, ME 04101
                                          (207) 771-3246
                                          Andrew.Lizotte@usdoj.gov




                                      2
Case 1:14-cv-00399-JDL Document 194 Filed 03/09/20 Page 3 of 3                    PageID #: 2214




                                CERTIFICATE OF SERVICE

       I certify that on March 9, 2020, I caused a copy of the foregoing to be filed with the
Court, which will cause service to be made upon all counsel of record in the case.



                                                     Respectfully submitted,


                                                     HALSEY B. FRANK
                                                     United States Attorney


                                                     /s/ Andrew K. Lizotte
                                                     Andrew K. Lizotte
                                                     Assistant U.S. Attorney
                                                     100 Middle Street
                                                     East Tower, 6th Floor
                                                     Portland, Maine 04101
                                                     (207) 771-3246
                                                     Andrew.Lizotte@usdoj.gov




                                                 3
